Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant's request for entry into AFCP 2.0, filed 10 Jun. 2021, is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Further, applicant’s amendment is not entered given that it would require further consideration and search.  Applicant’s amendment to claim 1 and to claim 50 to require that the first layer consists essentially of one or more copolymers and one or more mineral fillers and/or coating pigments is a new limitation that would require further consideration and/or search.
It is noted that if the amendment were entered, the prior art rejections of record would be overcome.

Applicant argues that the examiner’s rejection is based on impermissible hindsight reconstruction by selectively picking and choosing from these references to arrive at the applicant’s claimed invention.
However, motivations are provided for each of the limitations taught by the secondary references used the claim rejections.
Applicant argues that Guyot is a very broad disclosure.

Applicant argues that Roding does not disclose or teach a styrene-butadiene-based copolymer.
However, Roding teaches (paragraph 0019):
“As another essential component basecoat 14 includes one or more polymeric binders.  Illustrative of useful are those which are conventionally used in coated papers as for example styrene butadiene rubber latex, styrene acrylate, polyvinyl alcohol and copolymers, polyvinyl acetates and copolymers, vinyl acetate copolymers, carboxylated SBR latex [Note: styrene-butadiene rubber, a copolymer], …. Preferred polymeric binders are carboxylated SBR latexes, polyvinyl alcohol, polyvinyl acetate, styrene/acrylonitrile copolymer, styrene/butadiene copolymer, styrene/acrylate copolymer, and vinyl acetate polymers and copolymers.
Applicant argues that Roding teaches away from the average Tg of the one or more copolymers present in the first layer is 35⁰C or less.
However, Roding does not mention the term glass transition temperature (or Tg).  Blackley discloses that the homopolymer of styrene has a glass transition temperature of 90⁰C; 
Applicant argues that Kolthoff and Harris do not suggest changing the molecular weight of the polymer by adding a mercapto-containing molecular weight regulator.
However, Kolthoff teaches small amounts of high-molecular mercaptans and persulfate promote the emulsion polymerization reaction of butadiene and styrene (Abstract).  Kolthoff teaches that these mercaptan and persulfate compounds “act as promoters and also as chain transfer agents or modifiers in the polymerization reaction” (page 42, 3rd paragraph).  It is the examiner’s position one of ordinary skill in the art would consider chain transfer agents as agents that regulate the molecular weight of a polymer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787